DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 4-9, 12-23, and 41 are pending per Applicant’s 12/21/2020 amendment submission to the Office.  In the submission, claims 1, 2, 4-9, 12-23, and 41 were amended; claims 3, 10, 11, 24-40 were canceled; and no claims were newly added. 
In this Examiner’s amendment claims 4, 7, 12, 13, 15, and 41 are amended.  Claim 42 is newly added. Claims 1, 2, 4-9, 12-23, and 41-42 are allowed herein.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Travis L. Johnson on 05/12/2021.

The application has been amended as follows: 
42, wherein the computer instructions further include instructions for the processor to perform the following task:
generate an external candidate hire recommendation when the weighted worker match score drops below a predefined threshold value. 

7. (Currently Amended) The project analysis and recommendation system of claim 1, wherein the automatically tracked [[a]] plurality of workers’ training history data includes training and usage data associated with each tool for each of the plurality of workers.  

12. (Currently Amended) The project analysis and recommendation system of claim 42 wherein the computer instructions further include instructions for the processor to perform the following tasks:
track a plurality of historical actions relating to one or more previously completed workflows associated with each of the plurality of workers and candidates, and wherein the completed workflows have one or more associated necessary competencies for workflow completion; and
update each of the plurality of workers’ profiles and plurality of candidate profiles and the associated specific tracked worker skill or candidate skill proficiency data, based on each of the workers’ or candidates’ completed workflows; 
wherein the non-transitory computer-readable medium includes a proficiency assessment database, wherein the proficiency assessment database contains one or more proficiency assessments, the one or more proficiency assessments relating to the various worker skill proficiencies associated with one or more specific worker skills;
	wherein the computer instructions further include instructions for the processor to perform the following tasks:
present at least one proficiency assessment to at least one of the plurality of workers or candidates;
track performance data from the at least one proficiency assessment; and
update each of the plurality of workers’ profiles and plurality of candidate profiles and the associated specific tracked worker skill or candidate skill proficiency data based on each of the workers’ or candidates’ performance for each of the completed proficiency assessments; and
	wherein the weighted worker match score and the weighted candidate match score are generated giving a first greater weight to tracked worker skill proficiency data or candidate skill proficiency data on the performance assessments, a second lesser weight to historical actions regarding one or more previously completed workflows, and a third lesser weight to worker training history data or candidate training history data.

13. (Currently Amended) The project analysis and recommendation system of claim [[1]] 42, wherein the computer instructions contain instructions for the processor to receive a candidate description file and determine matches between keywords from the description and auto populate an associated candidate profile and a plurality of specific candidate skills associated with each candidate profile.

42, wherein the computer instructions further include instructions for the processor to perform the following tasks:
determine one or more devoid candidate proficiencies for each candidate profile representing a differential between one or more skills required for project completion and the candidate skill proficiency data;
generate a customized candidate proficiency assessment representing the one or more devoid candidate proficiencies;
present the customized proficiency assessment to an associated candidate;
track the candidate’s performance on the customized candidate proficiency assessment;
adjust the candidate skill proficiency data within the associated candidate’s candidate profile based on the candidate’s performance on the candidate proficiency assessment;
update the weighted candidate match score; and
update the candidate recommendation.

41. (Currently Amended) A project analysis and recommendation system:
a user interface configured to receive user input regarding one or more project parameters related to a project, the one or more project parameters including at least information regarding one or more necessary competencies for project completion;

a processor configured to implement the one or more sets of computer instructions from the non-transitory computer-readable medium, the computer instructions containing instructions for the processor to perform the following tasks:
automatically track a plurality of workers’ interactions with each tool used in one or more workflows, and wherein the interactions include keystrokes and cursor movements;
update each worker’s profile and worker skill proficiency data into a worker skill database based on the worker’s tracked interactions associated with each tool used to complete the one or more workflows;
automatically track [[a]] the plurality of workers’ training history data;
update each worker’s profile and worker skill proficiency data into the worker skill database based on the worker’s tracked training history data;
analyze the worker skill database, wherein each worker profile contains worker skill proficiency data derived from a worker’s trainings, assessments, and workflow completions; 
determine one or more weighted worker match scores by comparing the one or more necessary competencies for project completion and the plurality of worker profiles having worker skill proficiency data; and
determine and list one or more deficiencies of at least one of the plurality of worker profiles between worker skill proficiency and the one or more necessary competencies.

42. (NEW) The system of claim 2, wherein the non-transitory computer-readable medium stores a candidate skill database containing a plurality of candidate profiles having associated candidate skill proficiency data; and wherein the computer instructions include instructions for the processor to perform the following tasks:
analyze the candidate skill database having the plurality of candidate profiles, wherein each candidate profile contains information regarding various candidate skill proficiencies associated with one or more specific candidate skills;
determine a weighted candidate match score comparing the plurality of necessary competencies and one or more potential candidate profiles having one or more specific candidate skills associated with the one or more available tools required for project completion; and
determine one or more deficiencies of one or more candidates between associated candidate skill proficiencies and the one or more necessary competencies.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the Office action of 08/21/2020 contained 35 USC §§ 101 and 103 rejection.  Applicants amendments overcome both and render the claimed invention allowable for the following reasons:
35 USC § 101
Applicant’s amendments to the independent claims 1 and 41 are sufficient to overcome the 35 USC § 101.  The amendments add limitations that are impossible to perform within the human mind; however the claim is still found to be directed to the abstract activity of organizing human activity, i.e. determining whether workers’ skills match a project needed competencies and where the worker is deficient.  When the additional limitations are considered in the ordered combination they are found to be significantly more than the identified abstract idea; thus transform the abstract idea into patent eligible subject matter.  
The Office’s position with respect to the 101 were made in light of the teachings presented by the explanation of claim 2 of example 37 in the Subject Matter Eligibility Examples: Abstract Ideas (2019-01-07) at p. 3-4.
35 USC § 103
The closest prior art of record are to Kay (US 2012/0226617 A1) and Hanna et al (US 2017/0011325 A1); however none of these references either individually or in the 
Kay (US 2012/0226617 A1)
Kay teaches a system that has a people database for storing profiles of individuals. A project processor that identifies the individuals to work on an initial project by comparing the profiles of the individuals stored in the database. The project processor modifies performance evaluation of the individuals based on feedback from realized outcomes in relation to expected outcomes, modifies the expected outcomes based on feedback from the profiles and from the realized outcomes and displays parameter values entered into a project template on a graphical user interface for a subsequent project. The filled-in project template can be used for the subsequent project to reduce an amount of time needed to enter parameter values for the subsequent project, thus determining and acquiring resources e.g. workers, materials and equipment, needed to complete the project, scheduling the project and ensuring that different tasks are completed on schedule, and hence keeping the project on budget. The project processor modifies rule based on realized outcome that negatively impacts ability of the individuals to complete the tasks on time, so that the individuals do not receive low performance if actual time to complete the task runs over expected time.
Hanna et al (US 2017/0011325 A1) 
Hanna teaches a system to receive an instruction to match candidates to a job announcement; identify first qualifications, of each candidate, that match parameters of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shi et al (US 2020/0394592 A1) teaches scores of those skills and matching skills in a candidate user's profile are used to generate an affinity score between the job posting and the candidate user. The affinity score is used to determine whether the job posting is to be presented as a recommendation or notification to the candidate user.
Ashkenazi et al (US 2017/0357945 A1) teaches a messaging interface allows a user of the employer application to view candidates that match a job, send job offers, and facilitate job interviews and application processes. The prediction module uses one or more mathematical models to determine a job prediction score for a job listing. Using the sigmoid function allows for faster training and increased computational efficiency.
Rathod et al (US 2016/0026963 A1) teaches wherein each rank is obtained by sorting in descending order, total scores of employees having the plurality of second skills matching the plurality of first skills identified in the specific project; wherein the total score of each employee is computed based on a plurality of skill-level scores of said each employee corresponding to the plurality of second skills; wherein each skill-level score of said each employee for a second skill is computed based on a plurality of sub-scores on a plurality of parameters associated with the second skill; and wherein each sub-score on a parameter associated with the second skill is obtained by executing a logic associated with the parameter.
Fletcher et al (US 2014/0122143 A1) teaches the first engine 110 may then search through a plurality of resource profiles in order to identify available resources for a time slot that have a skill variable associated with the item of equipment. If multiple resources can be matched to a task profile, each candidate resource may be ranked based on a weighting or score indicative of the suitability of the match.
Hewitt et al (US 2020/0034441 A1) teaches a method, involves receiving input data associated with a user related to a topic through a processor (120). The processor established a baseline skill level in the topic based on the user. The processor extracts a portion of the input data. The topic skill level associated with the extracted portion is compared and determined by processor. The result of the comparison indicates that the baseline skill level is lower than the topic skill level. The display of the user input (106) is formatted based on a result of the comparison. The formatted user input indicates a user skill level of the user in the topic. The processor outputs the formatted user input on a user interface. The assessment data (160) which is related to the topic sent to a device that generates the user input.
Khomich (US 2019/0303821 A1) teaches user input module 602 receives user input and sends it to the keystroke evaluation module 603 at 608. Keystroke evaluation module 603 monitors the keystroke pattern of the user input and calculates keystroke dynamic metrics at 610. Keystroke evaluation module 603 sends a request for the training user input sequence to profile module 604 at 612. Profile module 604 returns the user keystroke dynamic metric to the keystroke evaluation module 603 at 614. Keystroke evaluation module 603 compares the monitored user input sequence from the user to the training user input sequence at 616.
Case (US 8,031,913 B1) teaches a monitoring can include keystroke and mouse detection to determine actual operator decisions. These can include inferences or statistical analysis to determine probabilistically what the operator's 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331.  The examiner can normally be reached on Monday to Friday 9:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623